 In the Matter of SHELL CHEMICAL CORPORATION (SHELL POINT PLANT),EMPLOYERandINTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRONSHIPBUILDERS AND HELPERS OF AMERICA FOR AND ON BEHALF OF SUB-ORDINATE LODGE No. 513, A. F. OF L., PETITIONERCase No. 20-RC-96.-Decided August 23,1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a panel consisting of Board Members Houston, Reynoldsand Gray.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named herein claim to represent em-ployees of the Employer.3.No question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act 1 for the following reasons:The Petitioner seeks a unit of all boilermakers, welders, and tin-smiths 2 in the Employer's maintenance dep'lrtment, including crafthelpers who have been assigned to assist these employees for 6 monthsor more, and subforemen.The Employer takes no position withIOilWorkers International Union, CIO, herein called the Intervenor, contends that a con-tract currently in effect between the Employer and the Intervenor covering the employeesinvolved herein, constitutes a bar to this proceeding. In view of our dismissal of thepetition herein, for the reasons set forthinfra,we deem it unnecessary to pass upon thiscontention.SThe Petitioner would include lead burners in its proposed unit.At the time of thehearing there were no lead burners in the maintenance department. Since about August1946, the welders have done lead burning at the plant.79 N. L. R. B., No. 3.435 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDrespectto the proposed unit.The Intervenor contends that only theproductionand maintenanceunit which it now representsis appro-priate.'The employees in the proposed unit form part of the Employer's,maintenancedepartment, which'is headed by a master mechanic. Theyhave their headquartersin separatesections of the machine shop, whichhouses all maintenanceemployees with:the exception of carpenters andelectricians,who occupyseparatebuildings.They work in and outof the machine shop. They are under the immediate supervision of anassistantmaintenanceforeman in charge of boilermakers,welders, andtinsmiths,and a subassistant maintenanceforeman 4Although, whileworking in the plant along with other craft employees, they may re-ceive directions from the supervisor in charge of the particular job onwhich they are working, they remain under, and at all times are sub-ject to, the supervision of this assistant maintenance foreman.Theyare allhighly skilled craftsmen and are clearly distinguishable fromother employees in the maintenance department.There is nogeneralinterchange of functions among craft classifications.During a com-plete shut-down, however, all maintenance employees work togetherto dismantle the unit concerned.As soon as the unit is dismantled,the several craft employees return to their regular craft work.Lay-offs are made on a craft basis.At the time of the hearing there were 7 boilermakers (first-class)and 1 boilermaker (second-class) in the maintenance department.Boilermakers (first-class) form heavier structural shapes and sheets,perform the maintenance work on tubular heat exchanges and con-densers, and fabricate'brackets, supports and flanges.Boilermakers(second-class) work with and assist the first-class boilermakers.The 2tinsmiths do practically the same type of sheet-metal work as the boiler-makers, except that they use lighter gauge metal.The 15 welders(first-class) share the west end of the machine shop with the boiler-makers.They are engaged in the joining of pipe, structural steel, andplate by either are or acetylene welding.They usually work withboilermakers, tinsmiths, and pipe fitters.Inasmuch as the proposed unit appears to be, however, essentiallya multi-craft grouping of employees with different skills, we believe3 InMatter of Shell Chemical Company,4 NL R B.259 the Board directed globe elec-tions in a number of separate craft units,including a unit of boilermakers.In December1937,the Board certified the Intervenor as the collective bargaining representative of theproduction and operating employees on the daily pay rolls of the Employer,exclusive ofmachinists and electriciansThis unit embraced the employees now sought by the Peti-tioner.The Intervenor has bargained for the employees in this unit since 1938' The subassistant maintenance foreman has no supervisory power within the meaningof the Act SHELL CHEMICAL CORPORATION37that these employees lack the homogeneity and cohesion requisite forthe severance of a single separate unit for bargaining purposes .5We find, therefore, that there is no unit appropriate for collectivebargaining sought by the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in theinstantmatter be, and it hereby is, dismissed.MEMBERREYNOLDS took no part in the consideration of the aboveDecisionand Order.LMatter of Pepsi Cola Company,78 N. L R. B. 790.809095-49-vol 79-4